          Case 1:20-cr-00507-PAC Document 48
                                          49 Filed 09/09/21
                                                   09/10/21 Page 1 of 1




                                                                           September 9, 2021


BY ECF
Honorable Paul A. Crotty
United States District Judge                       9/10/2021
Southern District of New York                      Bail is modified as requested. SO
Daniel Patrick Moynihan                            ORDERED.
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:     United States v. Baudilio Reyes
        20 Cr. 507 (PAC)

Dear Judge Crotty,

        I write on behalf of my client Baudilio Reyes with consent from the Government and Pretrial
Services ((PTS),
               ), to respectfully
                        p       y request that the Courtt modify the conditions of the bond from so that Mr.
Reyes can travel to New Jersey.
.
        On July 30th, 2020, Magistrate Judge Sarah L. Cave imposed the following bail conditions:
$50,000 PRB; 2 FRP'S; Travel Limited to SDNY/EDNY & ED PA (& Points in Between for Court);
Surrender Travel Documents (& No New Applications); Pretrial Supervision As Directed by PTS; Deft to
Submit to Urinalysis, If Positive, Add Condition of Drug Testing/Treatment; Home Incarceration;
Electronic Monitoring; Deft to Continue or Seek Employment; Deft Not to Possess Firearm/Destructive
Device/Other Weapon; Deft to Be Released on Own Signature; Remaining Conditions to Be Met by
9/1/2020.

         Mr. Reyes must travel to New Jersey for work, and also because it is where he spends time with
his kids. Mr. Reyes works for Lasting Impressions Construction, a remodeling company that does work
both in Philadelphia, and in the neighboring counties of New Jersey. Mr. Reyes is often asked to pick up
materials from New Jersey for the company’s projects. In addition, many of the activities that Mr. Reyes
can afford to do with his kids are located in New Jersey. Recreational activities that Mr. Reyes’ kids enjoy
are simply too expensive in the Philadelphia area. To budget, and cut down on costs, Mr. Reyes takes
them to bowling alleys and arcades across the bridge (a 20-minute drive from his residence) in New
Jersey. Mr. Reyes has been compliant with the conditions of his bail, and constantly communicates with
his PTS officer Tara Sawicki.
                                                          Respectfully submitted,
                                                          /s/
                                                          Zawadi Baharanyi
                                                          Assistant Federal Defender

cc:     Benjamin Schrier (ECF).
